                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MITCHELL MORROW,                                 )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 18-CV-908-SMY-MAB
                                                  )
 JOHN BALDWIN, et al.,                            )
                                                  )
                        Defendants.               )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

         This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Mark A. Beatty (Doc. 54) recommending that Plaintiff Mitchell Morrow’s

Motion to Certify Class (Doc. 29) be denied. No objections to the Report have been filed. For the

following reasons, Judge Beatty’s Report and Recommendation is ADOPTED.

         When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo. See Thomas v. Arn, 474 U.S. 140 (1985). Instead, the Court

reviews the Report for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir.

1999).    The Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

         Here, Judge Beatty thoroughly discussed and supported his conclusion that class

certification should be denied. The Court finds no clear error in Judge Beatty’s findings, analysis,

or conclusions, and adopts his Report and Recommendation in its entirety. Accordingly, Plaintiff

Morrow’s Motion to Certify Class (Doc. 29) is DENIED.



                                            Page 1 of 2
IT IS SO ORDERED.

DATED: July 12, 2019


                                STACI M. YANDLE
                                United States District Judge




                       Page 2 of 2
